Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined statement of operations gives effect to the business combination of Range Resources Corporation, a Delaware corporation (“Range”), and Memorial Resource Development Corp., a Delaware corporation (“Memorial”). The business combination was effected by the consummation of the transactions contemplated by the merger agreement, dated as of May 15, 2016 (the “merger agreement”), entered into by and among Range, Memorial, and Medina Merger Sub, Inc., a Delaware corporation (“Merger Sub”), contemplating the merger of Merger Sub with and into Memorial (the “merger”). The merger was accounted for using the acquisition method of accounting with Range identified as the acquirer. Under the acquisition method of accounting, Range recorded all assets acquired and liabilities assumed at their respective acquisition date fair values at the effective time of the merger. The following unaudited pro forma condensed combined financial information is based on (a) Range’s audited consolidated statement of operations for the year ended December 31, 2016; (b) the unaudited financial statements of Memorial for the six months ended June 30, 2016; and (c) estimated results of operations for Memorial from July 1, 2016 through September 15, 2016, based on information made available to Range by Memorial for purposes of closing the acquisition transaction, adjusted to reflect the acquisition of Memorial by Range and the related financing transactions. The unaudited pro forma combined statement of operations combines the results of operations of Range and Memorial for the year ended December31, 2016. The unaudited pro forma combined statement of operations gives effect to the following events as if they had occurred on January1, 2016. The unaudited pro forma combined financial statements reflect the following merger-related pro forma adjustments, based on available information and certain assumptions Range believes are reasonable: • The merger, including the issuance of Range common stock, was accounted for using the acquisition method of accounting, with Range identified as the acquirer; • A total of $392.2 million in principal amount of Memorial’s 5.875% Senior Notes due 2022 are exchanged at closing for new senior notes of Range with the same maturities and interest rates and approximately $270 million principal amount of Memorial’s existing outstanding senior notes are tendered in the offer to purchase for cash; • Substantially all of Range’s existing senior subordinated notes are exchanged for new senior notes with the same maturities and interest rates; • Adjustments to conform the classification of expenses in Memorial’s historical statements of operations to Range’s classification of similar expenses; • Estimated tax impact of pro forma adjustments; and • Assumption of liabilities for transaction-related expenses. The unaudited pro forma condensed combined statement of operations is provided for illustrative purposes only and is not intended to represent or be indicative of the results of operations of the combined company that would have been recorded had the merger been completed as of the date presented and should not be taken as representative of future results of operations of the combined company. The unaudited pro forma condensed combined statement of operations does not reflect the impact of any potential operational efficiencies, asset dispositions, cost savings or economies of scale that the combined company may achieve with respect to the combined operations. The incentive unit compensation included in Memorial’s historical statement of operations consists of incentive units issued by MRD Holdco LLC. Because MRD Holdco LLC did not own any equity interest in Memorial following the consummation of the merger, all costs related to these incentive units were discontinued. Additionally, the pro forma statement of operations does not include non-recurring charges or credits and the related tax effects which result directly from the merger.
